IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Claude Thomas                          :
                                       :
             v.                        :     No. 2236 C.D. 2015
                                       :
Kathleen G. Kane and                   :     No. 2416 C.D. 2015
Kevin L. Wevodau                       :
                                       :
Appeal of: Kathleen G. Kane            :


                                      ORDER



             NOW, November 30, 2016, upon consideration of appellee’s

application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge